342 S.W.3d 443 (2011)
William MARGOLIES, Plaintiff/Appellant,
v.
Col. Tim FITCH and Col. James F. Keathley, Defendants/Respondents.
No. ED 95316.
Missouri Court of Appeals, Eastern District, Division Three.
June 14, 2011.
Matthew A. Radefeld, St. Louis, MO, For Plaintiff/Appellant.
Robert E. Fox, Jr., Clayton, MO, for defendant/respondent Col. Tim Fitch.
Christopher J. Quinn, Maureen C. Beekley, St. Louis, MO, For Defendants/Respondents Col. James F. Keathley and Ronald K. Replogle.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
William Margolies (Appellant) appeals from the trial court's declaratory judgment. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in denying Appellant relief on his petition. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).